Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Netherlands on Dec. 19, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/21 is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: 
“a reflective portion configured to reflect…” “a display unit arranged to overlap…” “a control unit is configured to…” in Claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chu et al. (CN 111226187A).
As to Claim 1, Chu teaches A mirror assembly comprising:
a reflective portion configured to reflect incident light; a display unit arranged to overlap the reflective portion, wherein the display unit is configured to display at least one of a visual element and a blurred effect element (Chu discloses “Fig. 1 shows the principle of a smart mirror. The smart mirror is comprised of a display layer 12, a two-way mirror 11, and a graphics computing device (not shown). The computing device graphically renders the virtual objects into a display layer 12 placed behind the two-way mirror 11. The two-way mirror 11 passes the graphical information from the display 12 through itself to the user 10 and also reflects the real scene to the user 10” at p. 8); and
a control unit is configured to:
receive instruction to display a visual element or instruction to display a blurred effect element (Chu discloses “Fig. 2 illustrates an intelligent mirror implementation that may make it difficult to focus on both digital graphics and natural imagery… If the user focuses on a virtual object, the latter scene is blurred for the user…. On the other hand, if the user's point of interest is a reflective scene, the virtual objects in the display layer are blurred for the user” at p. 9);
characterized in that the control unit is further configured to:
determine, based on the received instruction, a blur region for the visual element or a motion trajectory of the blurred effect element, wherein the blur region or the blurred effect element is larger than a display resolution of the display unit; and control the display unit to display the visual element with the determined blur region or to display the blurred effect element in the determined motion trajectory in a field of view of a user (Chu discloses “If the user focuses on a virtual object, the latter scene is blurred for the user. This is shown at the bottom of fig. 2, with the left-hand scene: the user 10 looks at the display screen focus (i.e., the focus of the hat-shaped graphic) at which the hat-shaped graphic is focused and clearly perceived. However, the human image is blurred. On the other hand, if the user's point of interest is a reflective scene, the virtual objects in the display layer are blurred for the user. This is shown at the bottom of fig. 2, right side scene: the user 10 looks at the person's own image focus, where the person's image is focused and clearly perceived. But the hat-shaped graphic is very blurred for the user. In both cases, augmented reality may not be implemented” at p. 9. Here, Chu teaches if a reflection of user in the mirror is focused, but the remaining space would be blurred. It is obvious that the blurred region is not limited by the display resolution of the display unit.  The blurred region is larger than the size of display.

    PNG
    media_image1.png
    257
    389
    media_image1.png
    Greyscale
)

Claim 11 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 recites similar limitations as claim 1 but in a computer program product form. Therefore, the same rationale used for claim 1 is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 111226187A) and Held et al. (Blur and Disparity Are Complementary Cues to Depth, cited in IDS).
As to Claim 2, Chu teaches The mirror assembly according to claim 1. The combination of Held further teaches wherein the control unit is further configured to receive a pupil diameter of the user, and wherein determining the blur region for the visual element is based on the received pupil diameter of the user (Held discloses “The relationship between distance and blur depends on pupil size (Equation 3)” at col 1 of p. 428.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chu with the teaching of Held so as to determine a geometric blue caused by significant defocus (Held, equ (3)).

As to Claim 3, Chu in view of Held teaches The mirror assembly according to claim 2, wherein the control unit is further configured to receive a distance between the user and the mirror assembly, and wherein determining the blur region for the visual element is based on the received distance between the user and the mirror assembly (Chu discloses a distance between the user and the mirror assembly at p. 9-10, see also Fig 2. Held, equ (3).)

As to Claim 4, Chu in view of Held teaches The mirror assembly according to claim 3, wherein determining the blur region for the visual element comprises:
determining a focal distance between the user and the reflective image of the user at the reflective portion based on the received distance between the user and the mirror assembly; and determining the blur region for the visual element based on: the focal distance between the user and the reflective image of the user and the received distance between the user and the mirror assembly (Chu discloses “If the user focuses on a virtual object, the latter scene is blurred for the user…. On the other hand, if the user's point of interest is a reflective scene, the virtual objects in the display layer are blurred for the user” at p. 9, see also p. 17-18 & Fig 21. Held, equ (3).)

As to Claim 5, Chu in view of Held teaches The mirror assembly according to claim 3, further comprising a distance sensor unit configured to detect the distance between the user and the mirror assembly (Chu discloses “a depth sensor embedded in the smart mirror system… Thus, the distance of the head to the mirror plane is calculated using trigonometry, since the position and orientation of the sensor with respect to the mirror plane is fixed” at p. 19.)

Claim 12 is rejected based upon similar rationale as Claim 2.
Claim 13 is rejected based upon similar rationale as Claim 3.


Claims 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 111226187A) and MIYAUCHI (JP 3779320B2).
As to Claim 6, Chu teaches The mirror assembly according to claim 1. The combination of MIYAUCHI further teaches wherein the control unit is further configured to receive information indicating a part of the reflective image of the user to be highlighted, and to determine the motion trajectory of the blurred effect element based on the received information indicating the part of the reflective image of the user to be highlighted (Chu discloses “The volume of interest helps to identify which objects the user intends to interact with. The virtual objects contained in the volume may be highlighted with graphical or animation effects or rendered with a higher resolution” at p. 24. Here, the animation effects can be a motion blur. For example, MIYAUCHI discloses “by applying this blur process to a moving image, it is possible to represent the trajectory of an object that has moved between the plurality of frames (hereinafter referred to as an object of interest) using images of a plurality of frames. Specifically, the image of the object of interest in the frame to be displayed at present is displayed as usual, and the image of the object of interest in the past frame is displayed on this image with the transparency increased (the α value is decreased as the past image is displayed). And display composite. This makes it possible to blur and display the trajectory that has moved in the past together with the object of interest in the frame to be displayed at present” in [0002].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chu with the teaching of MIYAUCHI so as to make it possible to blur and display the trajectory that has moved in the past together with the object of interest in the frame to be displayed at present (MIYAUCHI, [0002]).

As to Claim 7, Chu teaches The mirror assembly according to claim 1. The combination of MIYAUCHI further teaches wherein the control unit is further configured to determine the blur region for the visual element based on an ambient lighting condition (Chu discloses detecting ambient lighting conditions at p. 26. MIYAUCHI further discloses “an object of the present invention is to perform blurring processing only on the light emitting region and to express transmitted light around the light emitting region” in [0005].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chu with the teaching of MIYAUCHI so as to perform blurring processing on the more brightness region (MIYAUCHI, [0005]).

As to Claim 8, Chu teaches The mirror assembly according to claim 1, wherein the control unit is further configured to:
determine whether the visual element is to be displayed at an area at the display unit corresponding to a reflective image of the face of the user at the reflective portion (Chu discloses “The system is also for performing a method for enabling interaction with a virtual object. This is achieved by interacting with the virtual object using the natural reflections of the user, rather than by rendering a 3D pointer. The user can manipulate the virtual object through a map of his hands and get immediate visual feedback” at p. 17; “The system can detect virtual contacts of arbitrary shape to interact with the augmented reality object without detecting specific human features” at p. 24); and
control the display unit to display the visual element with the blur region only if it is determined that the visual element is to be displayed at the area corresponding to the reflective image of the face of the user (Chu discloses “The virtual objects contained in the volume may be highlighted with graphical or animation effects or rendered with a higher resolution” at p. 24. MIYAUCHI discloses “by applying this blur process to a moving image, it is possible to represent the trajectory of an object that has moved between the plurality of frames (hereinafter referred to as an object of interest) using images of a plurality of frames. Specifically, the image of the object of interest in the frame to be displayed at present is displayed as usual, and the image of the object of interest in the past frame is displayed on this image with the transparency increased (the α value is decreased as the past image is displayed). And display composite. This makes it possible to blur and display the trajectory that has moved in the past together with the object of interest in the frame to be displayed at present” in [0002].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chu with the teaching of MIYAUCHI so as to make it possible to blur and display the trajectory that has moved in the past together with the object of interest in the frame to be displayed at present (MIYAUCHI, [0002]).

As to Claim 9, Chu in view of MIYAUCHI teaches The mirror assembly according to claim 8, further comprising a location sensor unit configured to determine a location of the user relative to the mirror assembly, wherein the control unit is further configured to determine the area at the display unit corresponding to the reflective image of the face of the user based on the determined location of the user relative to the mirror assembly (Chu discloses “Estimating the distance between the user and the mirror is an important part of SME 410. This may be accomplished by a variety of methods, such as a 3D camera (e.g., dual camera), light-based depth estimation (e.g., pattern projection, time-of-flight), or any other method” at p. 12; “the distance of the head to the mirror plane is calculated using trigonometry, since the position and orientation of the sensor with respect to the mirror plane is fixed” at p. 19. Here, the area corresponding to the user reflective image at the display is easy to calculated using trigonometry, see also Fig 5-6.)

As to Claim 10, Chu in view of MIYAUCHI teaches The mirror assembly according to claim 8, further comprising an orientation sensor unit configured to detect an orientation of the head of the user, wherein the control unit is further configured to determine the area at the display unit corresponding to the reflective image of the face of the user based on the orientation of the head of the user (Chu discloses “The face coordinates and the gaze vector may be related to the calculated position and orientation of the perspective camera 2207 in the 3D world. The camera 2207 may simulate a subjective viewpoint of the user (see, e.g., fig. 22 b)” at p. 30-31; “the distance of the head to the mirror plane is calculated using trigonometry, since the position and orientation of the sensor with respect to the mirror plane is fixed” at p. 19. Here, the area corresponding to the user reflective image at the display is easy to calculated using trigonometry, see also Fig 6 & 13.)

Claim 14 is rejected based upon similar rationale as Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612